Citation Nr: 9911844	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-48 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric 
disorder, variously diagnosed as schizophrenia and dysthymia 
with alcoholism, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1951 to June 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
following decisions by the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claims for a rating greater 
than 30 percent for his service-connected psychiatric 
disorder, variously diagnosed as schizophrenia and dysthymia 
with alcoholism (hereinafter "psychiatric disorder") and 
for TDIU. 


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is manifested by 
symptoms that cause impairment in his ability to establish or 
maintain effective or favorable relationships such that he 
experiences considerable industrial impairment.

2.  His service-connected disability does not preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  An increased (50 percent) rating for service-connected 
psychiatric disability is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic 
Code 9204 (1996).

2.  TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 9204 
(1996); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.7, 4.16, 4.19, 
4.18, 4.130 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

The veteran contends that his psychiatric disorder is 
manifested by increased symptomatology that causes both 
social and occupational impairment.  Specifically, it is 
maintained that the veteran has problems with anger, crying 
spells, irritability, mood swings, fatigue, anxiety, 
restlessness, disrupted sleep, poor concentration, 
fearfulness about living alone, audio hallucinations, visual 
hallucinations, and depression.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (1998).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Before specifically addressing the question of the propriety 
of an increased rating, it should be pointed out that the 
schedular criteria by which psychiatric disabilities are 
rated changed during the pendency of the veteran's appeal to 
the Board.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective Nov. 7, 1996).  Therefore, adjudication of a claim 
for an increase must now include consideration of both the 
old and the new criteria.  Karnas v. Derwinski, 1 Vet. App. 
308, (1991).  This rule of adjudication requires that the 
criteria most favorable to the veteran's claim be used to 
assign a rating.  Id.  (The Board notes that the veteran was 
advised of the new criteria in the most recent supplemental 
statement of the case.)

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130 (1998).  A 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

The criteria in effect prior to those listed above provided 
for a 100 percent rating when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, or total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132 (1996).  A 70 percent rating was assignable 
when the ability to establish and maintain effective or 
favorable relationships with people was severely impaired; 
the psychoneurotic symptoms were of such severity in 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Id.  A 50 percent rating was 
assignable when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; reliability, flexibility and 
efficiency levels being so reduced as to result in 
considerable industrial impairment.  Id.  And, a 30 percent 
rating was assignable when the disability caused definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; and with 
psychoneurotic symptoms which resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Id.

Available records include service medical records and post-
service treatment records (VA and private) that show the 
veteran's evaluation or treatment for psychiatric disorders 
since 1956.  However, because it is the present level of 
disability which is of primary concern, the Board's focus 
will be on the veteran's more recent treatment records.  
Francisco, supra.  

VA treatment records, dated from March 1990 to March 1998, 
show that the veteran sought and obtained hospitalization due 
to his psychiatric problems on the following occasions:  
March 1990, August 1991, January 1995 to March 1995, May 1995 
to July 1995, October 1995, and January 1998 to March 1998.  
These records show, in substance, the veteran's complaints of 
uncontrollable anger, irritability, tension, anxiety, 
disrupted sleep, suicidal ideation, mood swings, fatigue/low 
energy, restlessness, auditory hallucinations, visual 
hallucinations, and poor concentration.  Some of the more 
recent hospitalization records indicate that the veteran 
became violent and needed to be restrained.  However, March 
1990 records show that the veteran was fully competent, both 
legally and socially.  The records also track the veteran's 
medication therapy for his psychiatric symptoms.  

Interestingly, some of the hospitalization records indicate 
that the veteran had no current psychiatric disorder and that 
he sought hospitalization in order to obtain additional VA 
compensation.  Nevertheless, the veteran's Global Assessment 
of Functioning (GAF) score was reported in these records as 
50 and 55 to 60.  See VA hospital records dated from February 
1995 to March 1995, May 1995 to July 1995, and January 1998 
to March 1998.  The veteran's employability was also 
commented on at various occasions - "disabled" (March 1990 
hospital record and August 1995 VA treatment record), 
"employable" (August 1991 hospital records), unable to work 
(April 1992 VA treatment record), "may not be employable" 
(February 1995 to March 1995 hospital records), and "not 
employable at this time" (May 1995 to July 1995 hospital 
records).  (The Board notes that none of the foregoing 
statements regarding the veteran's employability stated 
whether his employment status was impaired solely by his 
service-connected psychiatric disorder.)  Adverse 
symptomatology observed by examiners included flights of 
ideas, some disorganization, limited insight, fair to poor 
insight, poor insight, poor judgment, fair judgment, impaired 
memory, anxiety, suspiciousness, constricted mood, and 
constricted/labile affect.  Furthermore, while hospitalized 
from February 1995 to March 1995 it was reported that the 
veteran may have mild depression and a mild thought disorder.  
(Emphasis added). 

An August 1990 psychiatric evaluation performed for the 
Social Security Administration (SSA) revealed complaints of 
schizophrenia, paranoia, and alcohol abuse.  The veteran also 
reported that he worked on and off as a painter from 1961 to 
1988 with numerous periods of unemployment and at multiple 
jobs (30 since 1968).  The veteran reported that he had no 
hobbies and spent his day watching television and walking.  
He also reported that went to visit his sister occasionally.  
On examination, he reported occasional hallucinations and 
feelings of worthlessness.  It was also reported that the 
veteran was minimally depressed with crying spells, had mood 
swings, feelings of hopelessness, felt suicidal, and felt 
people were against him.  Diagnoses included alcohol 
dependency, generalized anxiety disorder, and mixed 
personality disorder. 

At an October 1996 VA examination, the veteran reported that 
he was hospitalized in service for 5 months after being 
diagnosed with a catatonic schizophrenic reaction.  Following 
military service he had also been diagnosed with 
schizophrenia, personality disorder, and alcohol abuse.  He 
said that, since service, he had never worked long term and 
had been on disability.  The examiner reported that the 
record showed that the veteran had had numerous admissions to 
a VA Medical Center (VAMC) in Salisbury with numerous 
diagnoses.  The diagnoses included schizophrenia, 
schizoaffective illness, dysthymic disorder, alcohol abuse, 
and personality disorder.

The veteran complained of problems sleeping, hearing voices 
(people were telling him that he was bad or that people were 
trying to choke him), an inability to trust people, becoming 
mad easily for no reason, being irritable and moody, being 
paranoid, being unable to be around people, occasional bad 
dreams about people trying to chase him, and being forgetful.  
He reported that he spent his days walking around or watching 
television.  Current medications included Doxepin and BuSpar.  
Past medications included anti-psychotics and Lithium. 

On examination, he admitted to some auditory hallucinations 
and paranoia.  Additionally, his mood showed mild anxiety, 
but no depression.  Otherwise, he was friendly and 
cooperative.  He was not hostile or belligerent.  He was 
neatly groomed and dressed.  Speech showed good grammar and a 
good vocabulary.  He was spontaneous, logical, and neither 
inhibited nor vague.  He displayed no flight of ideas, loose 
associations, or pressured speech.  He was not delusional, 
had no ideas of reference, was oriented, and was alert.  The 
diagnoses were schizophrenia, alcohol abuse, and a mixed 
personality disorder.

In a June 1997 addendum to the October 1996 VA examination, 
the examiner reported that he had again reviewed the record 
on appeal and opined that "[d]ue to the fact that [the 
veteran] is functioning at a very low level and has been 
unable to work in years and has hardly any social contacts I 
would suggest that the [Global Assessment of Functioning 
(GAF)] level is around 45-50."  The examiner then opined as 
follows:

[the veteran has]. . . significant social 
and almost complete occupational 
disability.  I am unable to differentiate 
how much of the GAF deficit is due to 
which diagnosis.  Over the years he has 
not been able to work and has had 
constant difficulties dealing with 
people.  He's had numerous admissions and 
has had chronic alcohol abuse.  (Emphasis 
added).

Subsequently, at an August 4, 1998, VA examination, the 
veteran reported that he had had "bad nerves" for the 
previous 46 years.  He also reported multiple hospital 
admissions because of psychiatric problems.  The veteran then 
said, "I can't cope with life.  I have panic attacks and 
everyone scares me."  The veteran also reported that he was 
depressed.  The examiner reported that the veteran had been 
married three times.  He had four children, and was not close 
to any.  Additionally, the veteran reported that he had last 
worked some ten years earlier as a painter.  He lived by 
himself and spent most of his time around the house watching 
videos.  He complained of poor sleep, an increased appetite, 
poor concentration, a bad temper, and mood swings. 

The examiner reported that a review of the record on appeal 
revealed multiple diagnoses and opinions as to the severity 
of the veteran's service-connected psychiatric disorder.  
Specifically, the veteran had psychological testing at VA in 
1989 at a compensation examination.  The examiner reported 
that the 1989 ". . . personality testing, especially MMPI, 
was generally considered to be invalid.  [The veteran] 
endorsed such a wide range of pathologic items that an 
individual truly this distressed would have to be grossly 
psychotic.  No evidence of such distortion was found in his 
behavior, his thought or his test results.  Generally this 
would seem to be an individual who was trying to 'fake a 
negative profile.'"  The 1989 diagnoses were probable 
alcohol dependence, mild dysthymia, and schizoid personality 
traits.  

The record on appeal also shows that, at one of the veteran's 
hospitalizations, he was diagnosed with dysthymia and a 
history of alcohol abuse.  Moreover, when evaluated by Dr. 
Rhoads in 1996, he was diagnosed with schizophrenia, alcohol 
abuse, and mixed personality disorder.  During a 1995 VAMC 
hospitalization, he was diagnosed with dysthymia, history of 
psychosis, alcohol dependence, and dependent personality 
features.  During a 1996 VA hospitalization, he was diagnosed 
with schizophrenia, history of substance abuse, and chronic 
alcoholism --with alcohol dependency in remission.  During a 
1998 VA hospitalization, he was diagnosed with schizophrenia 
and a past history of chronic alcoholism with alcohol 
dependence.  During a January 1999 VA hospitalization, he was 
diagnosed with dysthymia versus atypical depression, history 
of schizophrenia not otherwise specified, psychosis secondary 
to substance abuse (treated and resolved), alcohol dependence 
in remission since 1995, poor compliance with medical 
treatment and follow-up plans, and passive-aggressive and 
passive-dependent personality traits.

On examination, he was alert, cooperative, casually dressed, 
answered questions, and volunteered information.  He had good 
eye contact and related in a concise, clear manner.  There 
were no loose associations or flight of ideas, no bizarre 
motor movements or tics.  His mood was calm and appropriate, 
and his affect was appropriate.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  He 
was oriented in all three spheres.  Both remote and recent 
memories were good.  Insight, judgment, and intellectual 
capacity appeared to be adequate.  GAF score was 52.  The 
diagnoses were personality disorder, alcohol dependence (in 
remission), and dysthymia.

The examiner opined that "[b]ecause of the many varied 
psychiatric diagnoses, many of which were given when he was 
on a medical unit and even the differences of opinion between 
various psychiatrists and the results of previous 
psychological testing, it would be in the veteran's best 
interest at this time to have repeat psychological testing to 
help determine his present psychological state and level of 
functioning."

The undated addendum to the August 4, 1998, VA examination 
report simply re-reported that the veteran's GAF score was 
52.

Lastly, the veteran appeared for a VA examination on August 
17, 1998.  At this time, the veteran complained of anger, 
crying spells, irritability, mood swings, fatigue/low energy, 
anxiety, restlessness, history of auditory hallucinations 
(last time in April 1998), fearfulness about living alone, 
and poor concentration.  Additionally, he had disrupted sleep 
(difficulty falling asleep and returning to sleep).  When 
questioned about the hallucinations, he stated that he first 
recalled having the hallucinations during the Korean War.  
When asked to clarify what the voices told him, he responded 
in general terms that he "feels like everyone is against 
me" and that he had two personalities - a devil and an 
angel.  Daily activities consisted of taking walks in the 
morning and watching movies.  He mostly spent time alone.  He 
reported that he had no friends.  However, he occasionally 
spoke to his neighbors.  His primary social contact during 
the week was with one of his sons who lived nearby.

On examination, hygiene/grooming was fairly intact.  He was 
alert, fully oriented, but somewhat skeptical/hesitant during 
the interview process.  Speech was clear and coherent.  
Thinking was fairly intact, although at times he lost his 
train of thought and had to be redirected.  There was no 
evidence of psychosis.  Memory was fairly intact, although 
judgment and insight appeared poor.  Affect was moderately 
dysphoric and anxious, and he was guarded in his responses.  
He denied having suicidal/homicidal ideation.

The examiner opined that the results from psychological 
testing appeared to be invalid because of exaggerated 
symptoms.  The examiner then opined that the veteran's over-
reported symptoms were a plea for help.  Next, the examiner 
indicated that the veteran's psychiatric disorder included 
the following adverse symptomatology:  anger, crying spells, 
irritability, mood swings, fatigue, anxiety, restlessness, 
disrupted sleep, a history of auditory hallucinations, poor 
concentration, and fearfulness about living alone.  The 
examiner reported that his examination, along with his review 
of the record on appeal, ". . . overwhelmingly support[ed] a 
diagnosis of chronic depression.  The veteran did not appear 
to be thought disordered psychotic, and he has not reported 
psychotic symptoms since 4/98.  Thus, depression seems to be 
the central clinical feature and any psychosis has likely 
remitted."

The diagnoses were Axis I dysthymic disorder, history of 
schizophrenia, history of alcohol dependence, and nicotine 
dependence, Axis II personality disorder, not otherwise 
specified (dependent, passive/aggressive, and some paranoid 
features), and Axis IV problems related to primary support 
group, problems related to social environment, and economic 
problems.  GAF score was 48 (serious impairment in social 
functioning).

Initially, the Board notes that the Court in Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), stated that 
"when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)."  Accordingly, given the 
June 1997 addendum to the October 1996 VA examination 
statement that the examiner was ". . . unable to 
differentiate how much of the GAF deficit is due to which 
diagnosis," the Board will analyze the veteran's psychiatric 
symptomatology accordingly.

Since the Board must consider whether the veteran would 
qualify for an increased rating under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.  As noted above, the veteran's disability 
has been clinically characterized as causing "significant 
social and almost complete occupational disability."  (See 
June 1997 addendum to the October 1996 VA examination).  More 
recently, the veteran's psychiatric disorder has been 
reported to cause anger, crying spells, irritability, mood 
swings, fatigue, anxiety, restlessness, disrupted sleep, 
auditory hallucinations, poor concentration, and fearfulness 
about living alone.  (See August 17, 1998, VA examination).  
Moreover, voluminous VA treatment records document a 
continuing pattern of flights of ideas, disorganization, 
reduced insight, poor judgment, impaired memory, anxiety, 
suspiciousness, constricted mood, and constricted affect.  
Additionally, the veteran's most recent GAF score, 48, 
contemplates serious impairment in social functioning.  The 
Board finds the characterization and symptoms significant in 
light of the old criteria used to rate psychoneurotic 
symptomatology.  "Considerable" industrial impairment, the 
requirement for a 50 percent rating, has been defined as 
"rather large in extent or degree."  VAOPGCPREC 9-93, 59 Fed. 
Reg. 4753 (1993).  This definition is meant to explain a 
degree of severity that is something worse than "moderately 
large" but less than "severe."  Id.  Taking the common 
understanding of these terms as explained in VAOPGCPREC 9-93, 
the Board construes the June 1997 VA examiner's 
characterizations of the severity of the veteran's 
psychiatric symptoms as equating to "considerable" 
industrial impairment.  The Board concludes that, with 
resolution of doubt in the veteran's favor, this 
characterization, taken together with his adverse 
symptomatology seen throughout the record on appeal, equate 
to "considerable" or "rather large" social and industrial 
impairment.  Id.  An increased (50 percent) rating is 
therefore warranted by application of the old criteria, but 
no more.  

The Board notes that, although the June 1997 addendum to the 
October 1996 VA examination shows that the veteran's 
psychiatric disorder caused "almost complete" occupational 
disability, it was also reported that the veteran's ability 
to maintain employment was only "significantly" impaired.  
Specifically, the Board finds that the word "significant" 
describes symptoms less disabling than "severe."  Given the 
veteran's overall functional ability, socially and 
occupationally, especially the oft-noted clinical findings of 
only minimal problems, and in light of the repeated findings 
of symptoms that were described as only "mildly" or 
"moderately" disabling, the Board finds that the veteran is 
not so severely impaired as to qualify for a 70 percent 
rating.

Returning to the criteria that became effective in November 
1996, the Board finds that an increase above the 50 percent 
rating assignable under the old criteria is not warranted 
under the new.  A 70 percent rating is warranted for 
deficiencies in most areas due to symptoms such as suicidal 
ideation, obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, near continuous panic or depression affecting the 
ability to function, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, and inability 
to establish and maintain effective relationships.  As noted 
in the recitation of psychiatric findings above, such 
difficulties are not characteristic of the veteran's 
disability.

The October 1996 VA examiner reported mild anxiety as well 
some auditory hallucinations and paranoia.  The August 17, 
1998, VA examiner reported that the veteran was somewhat 
skeptical/hesitant during the interview, that he periodically 
lost his train of thought, and that he had poor judgment and 
insight.  His affect was moderately dysphoric and anxious, 
and he was guarded in his responses.  However, the veteran 
was alert, with adequate verbal skills, orientation, and 
memory.  Moreover, at both of his most recent VA 
examinations, he was never described as having suicidal or 
homicidal ideation, obsessional rituals, trouble with speech, 
experiencing near-continuous panic or depression, or 
experiencing other symptoms characteristic of the 70 percent 
rating.

The Board recognizes that, when interviewed for psychological 
evaluation on August 17, 1998, adverse symptomatology 
included anger, crying spells, irritability, mood swings, 
fatigue, anxiety, restlessness, disrupted sleep, a history of 
auditory hallucinations, poor concentration, and fearfulness 
about living alone.  However, he did not have a complete 
inability to form relationships or obtain employment.  In 
fact, the record on appeal shows that the veteran socialized, 
albeit infrequently, with one of his sons and his sister.  

The problems the veteran experiences are more akin to those 
characteristic of the 50 percent rating.  38 C.F.R. § 4.130 
(1998).  Indeed, the criteria for the 50 percent rating 
specifically refer to disturbance of mood, and difficulty in 
establishing and maintaining effective relationships, etc.  
Consequently, the Board finds that the veteran's symptoms are 
more closely approximated by the criteria for a 50 percent 
rating, whether evaluating his case under the old or new 
criteria.  See 38 C.F.R. § 4.7 (1996); 38 C.F.R. § 4.7 
(1998).  The preponderance of the evidence is therefore 
against the assignment of a rating higher than 50 percent for 
service-connected psychiatric disorder.


II.  TDIU Claim

The veteran contends, in essence, that his service-connected 
psychiatric disorder makes it impossible for him to obtain or 
retain employment.  Therefore, his service-connected 
disability renders him unemployable and entitled to TDIU.

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Board observes that the veteran is service-connected for 
one disability--a psychiatric disorder.  For the reasons 
outlined above the Board has stated why the veteran is not 
entitled to a disability rating in excess of 50 percent for 
his service-connected psychiatric disorder.  Consequently, an 
evaluation that meets the criteria of § 4.16(a) is not 
assignable.  

Entitlement to TDIU on an extraschedular basis may be awarded 
if the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability.  
38 C.F.R. § 4.16(b).  The issue before the Board is whether 
the veteran's service-connected disability precludes him from 
engaging in substantially gainful employment (i.e., work that 
is more than marginal, which permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of his service-
connected disorders, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Moreover, an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. § 4.14, 
4.19.  In making this determination, VA considers such 
factors as the extent of the service-connected disabilities, 
employment, and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

However, for the reasons outlined above the veteran is not 
shown to be incapable of performing the physical and mental 
acts required by employment solely because of his service-
connected psychiatric disorder.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  Moreover, a review of the record on 
appeal reveals no unusual or exceptional problems associated 
with his service-connected disability.  There is no 
indication that he would require exceptional treatment or 
extended time off from work due to service-connected 
disability.  On this basis, the RO did not refer the case to 
Director, Compensation and Pension Service under § 4.16(b).  
The Board agrees that such a referral is not required by the 
facts of this case.

As already noted, a rating greater then 50 percent is not 
warranted for he veteran's only service-connected disability 
and there is nothing in the record that suggests that a 
service-connected problem is disabling beyond the typical 
impairments already contemplated by the schedular criteria.  
Although the veteran may indeed be unemployed or have 
difficulty obtaining employment because of his psychiatric 
disorder, this fact alone does not render him unemployable as 
contemplated by § 4.16.  Consequently, for the reasons 
enunciated above, the Board finds that the preponderance of 
the evidence is against the claim for TDIU.

In reaching the foregoing conclusions the Board has carefully 
considered the contentions of the veteran.  However, inasmuch 
as the veteran is offering his own medical opinion as to 
either the severity of his service-connected psychiatric 
disorder or his employability, the Board does not find his 
statements probative.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran's assertions are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).



ORDER

An increased (50 percent) rating for service-connected 
psychiatric disability is granted, subject to the laws and 
regulations governing the award of monetary benefits. 

TDIU is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

